UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,


          -v-
                                                                          No. 13-cr-340-3 (RJS)
    MITCH ENGLESON,                                                             ORDER

                                     Defendant.




RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached letter from Defendant, which is dated March 25,

2020 but was received in chambers on April 6, 2020. 1 Defendant requests that the Court reduce

his sentence in light of the recent COVID-19 (Coronavirus) pandemic.                            IT IS HEREBY

ORDERED that the government shall file its response no later than Friday, April 10, 2020.

SO ORDERED.

Dated:           April 6, 2020
                 New York, New York
                                                              ____________________________________
                                                              RICHARD J. SULLIVAN
                                                              UNITED STATES CIRCUIT JUDGE
                                                              Sitting by Designation




1
  Because Defendant’s letter contains sensitive medical information, the Court has redacted portions of the letter,
finding that the presumption of open records has been overcome by Defendant’s privacy interests. United States v.
Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995).
